On January 9,1998, the defendant was sentenced to the following: Count I: ten (10) years in the Montana State Prison; Count II: five (5) years in the Montana State Prison. These sentences are to run concurrently with one another and consecutively with any other sentence the defendant is presently serving. The defendant is ineligible for parole for the first seven (7) years of this sentence.
On August 19,1999, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Greg Jackson. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he did not wish to proceed at this time.
After careful consideration, it is the unanimous decision of the Sentence Review Division that this application for review of sentence be held in abeyance pending the outcome of any appeal that may be filed in this case.
Done in open Court this 19th day of August, 1999.
DATED this 9th day of September, 1999.
Acting Chairman, Hon. Jeffrey H. Langton, Member, Hon. Marge Johnson and Alt. Member, Hon. Robert Boyd